Title: October [1787]
From: Washington, George
To: 




October 1st. Thermometer at 56 in the Morning—64 at Noon and 62 at Night—Cloudy in the Morning but clear afterwds. with variable winds.
Mrs. Fanny Washington, and the Children, and Mrs. Jenifer went up to Abingdon.
Colo. Gilpin and Mr. Willm. Craik dined here. The latter stayed all Night.
Rid to all the Plantations. Work at each as usual except that the Plows at Dogue run were putting in rye in field No. 6. North part of it.
Daniel Overdonck & 5 Negro Ditche[r]s went to work at Muddy hole to ditch between fields—3 & 4.
Mr. Craik went away very early this morning.
 


Tuesday 2d. Thermometer at 55 in the Morning—70 at Noon and 67 at Night. Cloudy in the Morning & clear afterwards—Wind No. Et. in the forenoon & Southerly afterwards.
Rid to all the Plantations. Sent 2 plows from Frenchs to Muddy hole—The other two preparing a piece of ground which had been twice plowed before on the side of the Meadow for Rye & grass

Seeds—on which 1½ B. of Rye was sown and therewith on the No. part of the grd. 1½ Bushls. of Sainfoin & 6 lbs. of Trafoil adjoining the Road. The lower part of the grd. had 2 quarts of Timothy Seed sown with the Rye.
 


Wednesday 3d. Thermometer at 62 in the Morning 70 at Noon & 67 at Night. Foggy Morning but clear afterwards. Westerly Wind in the forenoon & No. Wt. afterwards.
Went up with Mrs. Washington to Abingdon. Dined at Mr. Herberts in Alexandria on our way.


   
   mrs. washington to abingdon: appears in the manuscript as “Mrs. Abingdon to Washington.”



 


Thursday. 4th. Thermometer at 50 in the Morning 60 at Noon and 60 at Night. Clear all day, Wind Northerly in the forenoon & Southerly afterwards.
Dined at Abingdon and came home in the afternoon. Brot. Fanny Washington with us.
Found two more plows from Frenchs at work at Muddy hole.
 


Friday 5th. Thermometer at 50 in the Morning—70 at Noon and 67 at Night. Clear all day with the Wind at South.
Rid to all the Plantations. Having finished sowing Rye at Dogue run, 22½ Bushels, sent one of the Plows to Muddy hole. The rest of the horses, & hands, were employed in treading out wheat—the Fodder there being also secured.
Finding it in vain to attempt following the whole of No. 4 for Wheat, I quitted breaking up any more till the whole should be crossed, and accordingly set all the plows to the latter work.
In the Afternoon Mr. Alexr. Donald came in.


   
   On 12 Nov. 1787 Alexander Donald wrote to Thomas Jefferson of this visit: “I staid two days with General Washington at Mount Vernon about Six weeks ago. He is in perfect good health, and looks almost as well as he did Twenty years ago. I never saw him so keen for any thing in my life, as he is for the adoption of the new Form of Government. As the eyes of all America are turned towards this truly Great and Good Man, for the First President, I took the liberty of sounding him upon it. He appears to be greatly against going into Publick Life again, Pleads in Excuse for himself, His Love of Retirement, and his advanced Age, but Notwithstanding of these, I am fully of opinion he may be induced to appear once more on the Publick Stage of Life. I form my opinion from what passed between us in a very long and serious conversation as well as from what I could gather from Mrs. Washington on the same subject” (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–.Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 12:345–48).



 



   
Saturday 6th. Thermometer at 56 in the Morning—72 at Noon & 70 at Night. Clear all day with the Wind at South.
Rid to the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole.
At the first, having got out all the Wheat & Rye, the fodder next claimed attention and was accordingly set about.
Colo. McCarty & his wife; Mrs. Craik and her daughters Mrs. Jenifer & Mariamne; and Mrs. Ann Jenifer came here to dinner & returned afterwards. Towards evening Mr. & Mrs. Powell of Philadelphia came in.


   
   mrs. craik: In the original Philadelphia journal GW had written “Mrs. Craik & Sally & two Mrs. Jenifers came.” Sally was, of course, Mrs. Sarah Craik Jenifer. He made the correction when copying the entry into the final version.



 


Sunday 7th. Thermometer at 58 in the Morning—70 at Noon and 63 at Night. Clear in the forenoon & cloudy afterwards with variable Winds.
After breakfast Mr. Donald went away and whilst we were at dinnr. Mr. Bushrod Washington & his wife came in.
 


Monday. 8th. Thermometer at 56 in the Morning—56 at Noon & 56 at Night. Cloudy all day with the Wind at No. Et. & Et.

Rid with Mr. Powell to my Plantations at Muddy hole, Dogue run Frenchs & the Ferry.
Work going as usual.
 


Tuesday 9th. Thermometer at 56 in the Morning—59 at Noon & 57 at Night. Clouds, Mists & Sunshine alternately. Wind at So. Et. & So.
Rid with Mr. & Mrs. Powell to view the Ruins of Belvoir.
Called on my return at Frenchs where I had begun with grass Scythes (a cradle having been found not to answr.) to cut the Pease which had been sown broadcast. The first sowing of these appeared pretty ripe, & the vines pretty full. The others were quite green. Whether this is owing to their being too late sown—or to the drought which kept them back I am unable to determine—to the latter however it is ascribed. In cutting these vines, the Pods of many of them were left without means of getting them up without picking them by hand. Hence it is evident that the Surface of the grd. after the Pease are sown ought by rolling and otherwise to be laid quite smooth that it might be raked easily and effectually. Without this many of them will always be lost—left at least on the ground where they would be excellent for falling weathers which would undoubtedly glean them compleatly—but [in] this case there should be nothing in the same enclosure that they can injure or destroy. Raked the Pease into small heaps.
Finished ditching up to the lane by the Overseers house.
Doctr. Griffith came in and stayed all Night.
 


Wednesday 10th. Thermometer at 52 in the Morning—63 at Noon & 60 at Night. Clear with variable Winds.
Mr. & Mrs. Powell, Mr. Bushrod Washington & wife, and Mr. Griffith going away after an early breakfast I rid to all the Plantations and found the same work at ea. going forward.
 


Thursday 11th. Thermometer at 54 in the morning—64 at Noon and 62 at Night. Foggy Morning & clear afterwards—wd. at N. Wt. & Wt. all day.
Rid to all the Plantations. Began to sow Wheat and Sainfoin in the orchard in the Neck—the ground being first plowed—then crossed—on which the Wheat was sown and harrowed in with a heavy harrow the way it was last plowed—then followed the Sainfoin and harrowed in the same way, with the same harrow—so that, on the whole the Oat Stubble had two plowings and two harrowings.

   
Finding the Pease at Muddy hole riper than the latter sowed ones at Frhs. I ordered the Scythes there to morrow leaving the greenest for the last to see if they would fill & ripen more.
In the evening Genl. Pinkney and his Lady came in on their return to South Carolina from the Federal Convention.
 


Friday 12th. Thermometer at 56 in the Morning—62 at Noon and 60 at Night. Weather clear and Winds variable—viz. N.E.: N.W. & S.W.
Genl. Pinkney and Lady going away after breakfast I rid to Muddy hole Dogue Run & Frenchs.
At the first finding great waste in Cutting the Pease (owing as has been observed to the cloddy & uneven surface of the grd.) I attempted to pull them by hand but found it so tedious as to oblige me to return to the Scythes notwithstanding the loss.
Sent the Plows belonging to Frenchs and Dogue run to their respective plantations.
 


Saturday 13th. Thermometer at 52 in the Morning—62 at Noon and 56 at Night. Cloudy in the Morning and clear afterwds. with the Wind at No. Wt.
Rid to Dogue run, French’s & the ferry Plantns.

At the two first took an Acct. of the Horses Cattle and Sheep wch. are as follow—viz.—

At Dogue run.
Horses
height	Age
Dabster	a grey	14½	10	Ploughers Horss.
Columbus	bay	14 Camp
bay	14¼ Ferry	3
bro: bay	14½ Camp	Working Horses
2d. bodd. Do.	13¼
Milk & Cydr.	14¼
Bay
Dark bro:	5
A Bay Mare, stabled at Mansn. Ho[use] last year	14½	10	Mares unbroken—or not used
A Black—blaze face 2 hind feet white
A bay, off hind foot whe.
A bla. Snip & Star—2 hind feet white
From Milk & Cyder.
Bay—Stabled last year	13½	4
Bay. like her, rather Smaller No white
Chesnut—likely
Bay—No white	3
Bay. blaze—near fore and 2 hind feet wh[it]e
Sorrel—no white	1	11
Bay. stabled last year	4
Grey, breaking
Sorrel—sml. Star—2 fore feet light—not wh[it]e	1	3
Bay. horse colt sml. Star	spg.
Bay. Mare Do. no white	Do.
Yellow bay—blaze face	Do.	3
Not belongg. to the Plantn.
old Partner	Charr[io]t Horses
Old Valiant
Jersey—Mare
Augusta Do—bay	4
In all	29

Cattle
Oxen	7
Cows	in the pasture	20
at home house	2
Mill besides a calf	1	23
Heifers	4 years old	1
3 years old	0
2 Do. Do	5
1 Do. Do.		8
Calves (cows)	11	25
Steers	4 years old	5
3 Do. Do.		8
2 Do. Do.		6
1 Do. Do.		1
Bull Calves	6	26
Bulls		4 yrs. old	1
1 Do. Do.		1	2
83
Calf at the Mill		1
In all	84
1 Steer—&	on the M: Meadw. for Sla:
1 Cow
Sheep—of all sorts		99
At French’s Horses.
The same as had from Robinson, and particularly enumerated and described the 1st. day of Jany. last, as registered in the Diary of that date	11
A Sorrel horse colt last Spring from the Sorrel Mare	1
in all	12
Cattle.
Oxen	4
Cows	(Includg. the Farmers)	7
Heifers	1 year old	1
cow calves	3
Steers	1 year old	4
spring calves	1
In all	20
Sheep	in all	29


At French’s sowed a narrow slipe of the grd. off which Pease had been taken next the Meadow Ditch with Wheat. The Wheat was sown on the ground without breaking and plowed in which it did in a very mellow & pulverized state, although the grd. in common never was drier or harder to work. In short, had the grd. been often plowed it could not have been in a better state of culture than it appeared (as did the whole field) to be in—which evinces, if Pease is not an exhauster, that land cannot be better prepared for an Autumnal sowing than by raising a crop of them previous thereto.
Finished cutting, and putting into small heaps the Pease at Muddy hole.
 


Sunday 14th. Thermometer at 50 in the Morning—60 at Noon and 56 at Night—weather clear—Wind at No. W. in the Morning, & So. Wt. in the afternoon; A severe frost this Morning, which killed Pease Buckwheat, Pumpkins, Potatoe Vines &ca. turning them quite bla[ck].
 


Monday. 15th. Thermometer at 52 in the Morning 56 at Noon and 52 at Night. Clear all day—Wind at So. Wt. in the Morning and at No. Wt. afterwards.
Ordered the Buckwheat to be immediately cut—beginning with that at Dogue run (abt. 12 Acres) which was accordingly done this forenoon (when the frost was likewise severe) before the moisture was off the Straw. Put the Buck Wheat, as cut (with scythe and cradle) into small heaps to dry. Note—Whether this grain has std. out too long, or not I am not sufficiently acquainted with the nature of it to decide. There appeared to be as much shattered on the grd. as fully to sow it again, & at the same time there was at least as much Green Seed as had shed & many Blossums also on the Straw.
Rid to Muddy hole and into the Neck. Took an Acct. of the Horses Cattle and sheep at each as follow.

   
In the Neck.
Horses.
age
Doctor	white	15 hands	12	Plow Horses
Prentis	dark bay	15	16
Randolph	grey	14½	9
Jack	Black	15	11
Grunt	Bright bay	14½	12
Pompey	Dark bay	14½	9
Dick	Dingy bay	14½	5
Ranger	Black	14	5
Diamond	White	14	10
Possum	Flea bittn. grey	15½	9
10
Betsy	Bay	14½	10	Work Mares
Fanny	Black	15	11
Betsy	Dun	13½	15
Kate	Brown	14	11
Punch	Grey	14½	10
Jenny	Grey	14	12
Patience	Bright B.	13	15
Brandy	Black	13½	9
Nancy	Sorrel	14½	9	9
Davys	M: Bla.	14½	13	1
A Brown or black—14½ - 4 years right hind foot White sml. Star	Unbroke Horss.
A Black—13 hds.—5 yrs. Sml. Star
A black. 13 hands—3 yrs. old white all fours—blaze fa.
A black Colt: 1 year old blaze face right fore foot white & the left hind ft. do.
A Bay gelding 1 yr. old no white handsome
A Bay Stallion Colt—Ho.
6
A Black 14 hands. 4 yrs. old
A Brown 13½ Do. 3 yrs. two hind feet white—right eye wh[it]e
A Bla: 13 hands. 2 yrs. old. Star and right hind foot white
A White 14 hands 4 yrs. old.
4
Horses	In all	30

Cattle
Oxen	8
Cows	15 yrs. old	1
12.Do.	2
11.Do.	1
10.Do.	1
9.Do.	4
8.Do.	3
7.Do.	2
6.Do.	11
5.Do.	4
unknown	1
at the Mansn. Ho[use]	10
40
Heifers	4 Years old	7
3 Do.	3
2 Do.	9
1 Do.	15
Calves	11
45
Steers	7 Years old	4
6 Do.	2
5 Do.	3
4 Do.	2
3 Do.	1
2 Do.	5
1 Do.	4
Calves	6
27
Bulls	4 Years old	1
3 Ditto	1
1 Ditto	2
4
On the Plantn. to be accounted for	124
Besides the above
1 Cow & Calf to the Farmer	2
2 Cows & 2 Calves to G. A. W.	4
6
Fattg. at the Mill Meadow. Steers	5
Cows	3
8
Not on the Plantation	14

Sheep.
In great Pasture	92
River Ditto	83
Field—No. 1	24
199
Stock at Muddy hole Horses
Diamond H[orse]	Plow beasts	6
Jockey Do.
Dobbin Do.
Phoenix M[are]
Jenny Do.
Old Fly Do.
A Grey mare; old—with foal by the Jack 13½ hands high	Unbroke Mares & M.Colts
A bay Mare 13½ hands said to be 8 yrs. old—no white
A bay (brandy) 13½ hands with foal by the Jack. Slender—2 hd. feet white—narrow blaze & Snip—8 or 9 yrs. old.
a dark bay (Jenny) 13½ - 6 or 7 yrs. old & unsightly a small streak & Snip—2 hind feet white
A Brown Mare (Simpson) 14 hands—5 years old.
A Bay 13½ hands—7 yrs. old slight & unsightly—a small star 2 hind feet and off fore foot white.
A Bay not 13 hands. 7 yrs. old with a very dim & sml. Star.
A Grey 2 yrs. old well grown & strong, but not sightly
A Grey 14 hands—9 yrs. old Slight
A dark brown or black (it was not noted whether horse or mare) 2 yrs. old—near fore & hind foot w. very small Star.
A Sorrel—1 year old no wh. sent from the house
A Sorrel 1 year old, blaze face 4 feet white
A Brown spring colt from Simpson—got in the Woods
13

A Bay 2 yrs. old—a very dim and small Star—but one eye near fore, & off hind foot white—small but tolerably likely.	Unbroke Horse Colts
A black 2 yrs. old—small & unsightly—no white but the off hind foot.
A Sorrel year old Colt from Phoenix—got by Magnolio No white.
A  year old from brandy blaze face—2 hind feet White—wall eye & not sightly.
A  spring Colt—no white except a very dim Star small but sightly—got by Magnolio
5
In all	24
Cattle.
Oxen	6
Cows	6 yrs. old	3
4 Do.	6
9
Heifers	2 Do.	1
1 Do.	2
Calves	3	6
Steers	4 Years old	1
3 Ditto	2
2 Ditto	1
Calves	3	7
Bulls	2 yrs. old	1
1 Do.	3	4
At Mansn. House	Cow	1
To be accounted for	33
Fatting—Steers	4
Cows	1
In the Mill Meadw	5
Sheep.
Rams	1
Weathers	3
Ewes	17
In all—	21

Finished Sowing the Orchard in the Neck with Wheat & Sainfoin seed. Of the first it took  bushels and of the latter 

bushels. Note—This grd. has been plowed & cross plowed—then Wheat sown & harrowed in—with the heavy harrow—Next sown with Sainfoin and harrowed in like manner (both the way the ground was plowed last)—after which 50 lbs. of Trefoil was sown over the whole and harrowed with the double harrows cross the former.
 


Tuesday 16th. Thermometer at 46 in the Morning 50 at Noon and 46 at Night. Clear all day with the Wind at No. Wt. & fresh.
Rid to the Ferry, French’s Dogue run & Muddy hole Plantations.
At the former took an Acct. of the Horses—Cattle & Sheep as follow.
Horses.
Note—The Acct. of the Horses being mis-laid, cannot be entered here; but will come in when a fresh one can be taken—see Decr. 15th. 1787.

Cattle
Oxen 	5
Bulls—4 yrs. old	1
2 Do.	1
2
Cows 	8 years old	2
7 Ditto 	3
6 Ditto 	3
5 Ditto 	2
10
Heifers	4 years old	3
3 Ditto 	2
2 Ditto 	2
Calves 	7
14
Steers 	5 years old	1
4 Ditto 	3
3 Ditto 	8
2 Ditto 	5
Calves 	2
19
On the Plantatn. to be accd.	50

Besides the above.
Cows with the Farmrs	1
In the Meadw. fattg	2
3
Steers Do. Do	1
Oxen 	2
Not in care of the Overr.	6
Sheep.
Rams 	1
Wethers—old 	1
young 	20
Ewes	19 	41

At Muddy hole put the Buck Wht. which was this day cut into very small heaps and dug the Country Potatoes which measured as follow from the half Acre of experimental ground (the half of which had received dung—viz. 50 Bushels)—viz.—The No. Wt. quarter of the Piece, which had been dunged, and was in hills, yielded 4 bushels of eatable, and 3½ which were fit only for seed. The So. Wt. quarter also in hills but not dunged yielded 2½ Eatable & 3½ Seed. The No. Et. quarter which had been dunged & was in 4 feet drills produced 2½ eatable and 2 of Seed and the So. Et. Quarter 2½ eatable and 2 of Seed. In the whole 11½ of eatable and 11 of Seed. The Potatoes in the dunged part of the ground were much the largest and yielded
   
eatable	seed
from the Hills	4 B.	&	3½
In 4 feet rows	2½	2
6½	5½
Undunged
In Hills	2½	3½
4 feet Rows	2½	2
5	5½
difference	1½
6½	5½

Note.
Upon remeasurg. of these after they came to the Mansion House they turned out (heaped measure) only 7½ Bushls. of eatable and 10½ of Seed.


Short in the eatable
4 bush.



Seed
1/2
4 1/2



Whether this was occasioned by the difference of measure or theft of the Carter is not certain.
At Dogue run Treading out And at French’s plowing and filling up Gullies in the New Meadow.
At the Ferry pulling Pease.
 


Wednesday 17. Thermometer at 40 in the Morning—50 at Noon and 46 at Night. Clear all day with the Wind at No. Wt.
Rid to all the Plantations except the Ferry.
In the Neck cut the Buck Wheat. a good deal of which shattered but perhaps (it is a grain I am not accustomed to) not more than common & therefore I cannot undertake to decide whether it stood too long or not. Finished getting in the fodder at this place (which concluded this business at all the places—Sowed as yesterday and to day (Wind preventing it sooner) 50 lbs. of Trefoil on the Wheat and Sainfoin in the Orchard in the Neck and began to sow at the No. Wt. Corner of this enclosure under furrow the Winter Vetches crossing by so doing the first plowing after which a light harrow followed to level the ground.
The Pease in broad cast at French’s were much injured by the frost. It was unfortunate that they had not been cut a day or two sooner.
Note.
The ground in which Pease and Buck Wheat are sown ought always to be rolled when it is expected the Crops are to be cut. Without this they can never be got off clean. The Pease however that are left would be fine for Sheep and in that case the waste is of no great signification but in this case there must be nothing else in the inclosure that they can injure.


   
   winter vetches: Vicia villosa, hairy or winter vetch. The spring or common vetch, also called tare, is V. sativa.



 


Thursday 18th. Thermometer 38 in the morning—52 at Noon and 48 at Night. Clear all day with the Wind at No. West.
Rid into the Neck, to Muddy hole & Frenchs Plantations.
At the first doubled the small heaps of Buck Wheat in the Morning whilst the dew was on. Finished plowing Sowing & harrowing in 6 Bushels of red clover Seed between the branch which runs from the gate to the Spring and the road which leads from the gate also the Quarters and thence into the Creek field.
At Muddy hole finished late in the afternoon the ditch round the Barn and Dug the Irish Potatoes in the half acre of experimental

ground (adjoining the ½ acre of Sweet or Country Potatoes) which being of the red and white in alternate rows through the piece yielded as follow

red	white
Bushls.
In the ½ wch. had been dungd	11	&	8¼
½ which had no dung	6	3½
17	11¾
11¾
Total of both sorts	28¾
5
Difference betwn. the red & Wh[it]e is	4¾	4¾
Of both together	9¾	Bush.

All the hands from the House, except the Carpenters, that were employed in the Neck yesterday went to French’s to day to assist in securing as many of the Pease there as they could—great loss by the frost—The ripe pease opening and sheddg. and the green ones with the vines on which they grew had turned quite black loking like a thing parboiled. Carried the Pease and the Vines which appeared to be cured into one end of the Tobo. House in field No. 1.
In the Evening Mr. Houston and lady & Miss Maria Livingston her Sister came in and stayed all Night.


   
   mr. houston: probably William Houstoun of Georgia. Houstoun, the son of Sir Patrick Houstoun, Bart., and Lady Priscilla Dunbar Houstoun, went to England to study law at the Inner Temple during the Revolution, returning to America in time to obtain a commission and serve briefly in the army. He served in the Continental Congress from 1784 to 1787 and in 1785 was one of the commissioners to settle the boundary line between Georgia and South Carolina. Houstoun was a delegate to the Constitutional Convention; although he took an active part in the convention, urgent personal business called him away before the signing of the Constitution. Houstoun’s “Lady” was his future wife Mary Bayard (c.1766–1808), daughter of Nicholas Bayard and Catherine Van Brugh Livingston Bayard of New York. They were to marry the following year. Maria Livingston, her traveling companion, was probably one of her numerous Livingston cousins.



 


Friday 19th. Thermometer at 40 in the Morning—52 at Noon and 50 at Night. In the Morning the weather was hazy—at Noon Cloudy and in the evening raining.
Mr. Houston going away abt. 10 Oclock I rid to French’s the Ferry Dogue run & Muddy hole.

At the Ferry the hands were making a farm pen.
At French’s about the Pease as yesterday. The Vines of some of them appeared to me to be not sufficiently cured.
At Dogue run getting out Wheat and removing brush from the Swamp to the gullies.
At Muddy hole began to ditch between fields No. 1. 2. 3. & 4 and to sow Wheat with a Barrel 6 feet long—perforated with holes strapped round with leather bands in order with intention to drop the wheat in clumps 6 Inches square but the leather not binding equally alike in all parts it discharged Seeds from the Sides and sowed it broad.
On my return home I found a Mr. Dunlap (a West Indian) Mr. Cary Mr. Donaldson, and Mr. Porter here who returned to Alexa. after dinner.

   
   
   Joseph Cary (Carey) was a partner of Thomas and John Williams in the Alexandria firm of Williams, Cary & Williams (Va. Journal, 29 Mar. and 15 Nov. 1787; Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:19).



   
   Robert Donaldson, an Alexandria merchant, in 1785 was selling imported goods from the West Indies (Va. Journal, 30 June 1785). In the 1790s he was a partner in the firm of Hartshorne & Donaldson.



 


Saturday 20th. Thermometer at 44 in the Morning—48 at Noon & 46 at Night. Wind at No. Et. with a continued rain since it began yesterday afternoon.
No out doors work done this day.
 


Sunday 21st. Thermometer at 46 in the Morning—50 at Noon and 50 at Night. Wind at No. Et. till the afternoon then No.—Cloudy all day with some rain—at home alone.
 


Monday 22d. Thermometer 46 in the Morning—58 at Noon and 56 at Night. Clear and exceedingly pleasant all day—with the Wind Northerly in the Morning and Southerly in the evening.
Went up to a meeting of the Potk. Company at George Town. Called at Muddy hole Plantation in my way. Did the business which called the Comy. together. Dined at Shuters Tavern, and returned as far as Abingdon at Night.
Whilst at Muddy hole, finding that the Barrel continued to scatter the Wheat, and not having time to try new expedients to alter it; the Season for sowing this grain being far advanced; I directed that it should proceed as it was.
 


Tuesday 23d. Thermometer at 46 in the Morning—66 at Noon and 58 at Night—Weather calm & clear.

After a very early break fast at Abigdon I arrived at Muddy hole Plantation by 8 oclock and took the Bands off the Barrel that the grain might drop without interruption from the holes therein.
Went round by Dogue run, Frenchs and the Ferry Plantation.
At the first getting out Wheat.
At the 2d. (Frenchs) securing Pease and
At the Ferry Treading out Oats.
 


Wednesday 24th. Thermometer at 43 in the Morning—62 at Noon and 61 at Night. Morning Foggy but clear afterwards with the Wind at So. Wt. & South.
Rid to all the Plantations. In the Neck found that the Sowing of the orchard Inclosure with Wheat had been compleated on Monday last and that such parts thereof as have not been already enumerated, had been sown with Wheat alone. The Orchard part had received the workings already mentioned as also the part which was sown with the winter Vetches. The Part which had been sown with Wheat & clover, as already mentioned had been plowed & cross plowed—the Wheat then harrowed in, after which the clover seed was Sown over which a bush passed to scratch in the Seed and level the grd. That part which had Wheat alone had also been plowed—crossed plowed—& the Wheat harrowed in.
Ordered the Buck Wheat at every place to be got in and threshed out. yield—exclusive of abt. ¼ at the So. Wt. Corner of the Sqr., which had perished by, it is apprehended the lowness of the situation, as follow 3¾ bushls. & ½ a peck whereof 2¼ grew on the dunged part of the half acre.
At Frenchs, the Pease would be all got in this Night (but with great loss)—and
at the Ferry the people were cleaning Oats which were tread out yesterday.
Mr. Richard Lee & his Sister came here in the evening.


   
   These visitors were probably Richard Bland Lee and his eldest sister Mary Lee, children of Henry Lee of Leesylvania, who died earlier this year. Mary later (c.1792) became the third wife of Philip Richard Fendall of Alexandria (LEE [5]Edmund Jennings Lee. Lee of Virginia, 1642–1892: Biographical and Genealogical Sketches of The Descendants of Colonel Richard Lee . . .. Philadelphia, 1895., 296–98).



 


Thursday 25th. Thermometer at 56 in the Morning—66 at Noon and 66 at Night. Clear all day, with the Wind at So. Wt.
Rid to all the Plantations. In the Neck, began with 4 plows to flush plow field No. 6 (in 6 feet Ridges) for Indian Corn & Potatoes next yr. and began also to draw the Buck Wh. together, and to get up the Hogs at this place for killing.

At Muddy hole began also to get in, and thresh out the Buck Wheat. An half acre of the experimental grd. at this place which had been divided into 3 equal parts and planted with the Bunch homeny Beans—Of the commn. homony bean and with the small round Pease yielded as follow—viz.—of the first which had been gathered before I came home 3 pecks—of the 2d. (just now gathered) 1 peck only and of the other viz. Pease the 2d. & last gathering of which has been just made—3 pecks. Note each of these Thirds contained the 6th. of an acre. Of the experimental half acres there are 3 yet to obtain the crops from—viz.—Jerusalem Artichokes (of which, out of 1442 hills 417 are missing)—Carrots and Turnips. In the half acre of Irish Potatoes there were 27 Rows 4 feet a part & 60 in length. These were also missing in places, and more in the undunged than dunged part. Had the Rows been nearer, the Crop would have been greater. Ordered the Irish Potatoes at this place wch. had been planted under Straw &ca. for experiments to be taken up.

Yield as follow.



Bushls.


From 400 Sqr. yards laid on Green sward & covd. w. str.

3 3/4


From 56 sqr. yds. laid on a poor washed knowl—gulld.

3 Pecks


From a sqr. made by Fence rails & raised lair above lair with Straw & Potatoes
}
3/4 of a Peck


From 160 sqr. yds. laid in grn. Sward & covd. with Corn Stalks
}
1 Peck


At Dogue Run the hands were getting in & threshing out Buck Wheat.
At Frenchs—The Hoe people and Cart were filling up gullies and two plows were at work.
At the Ferry two plows began to break up part of No. 2 for Indian Corn & Potatoes. The rest of the Negroes were measuring and carrying off Oats—Stacking blades and otherwise securing the fodder.
At the Mansion House setting Turnips raised from the Seed sent me by Mr. Young to propagate Seed from.
On my return home found Mrs. Stuart and her two youngest daughters here—and Mr. & Miss Lee whom I had left.


   
   mr. young: GW had included turnip seeds in the list of items requested on 6 Aug. 1786 of Arthur Young, the English agriculturist (PPRF).



 



Friday. 26th. Thermometer at 57 in the Morning—68 at Noon and 67 at Night. Clear all day & wind pretty fresh from the So. Wt.
Rid to all the Plantations after Mr. & Miss Lee went away.
In the Neck, the Buck Wheat was all drawn to a yard in the field for the purpose of threshing and it was accordingly done and removed to the Barn but not measured. 6 plows at Wk. there to day.
At Muddy hole finished Sowing with the Barrel, the ground on the left of the road leading from the gate on the Ferry road, to the Barn with 18½ Bushls. of Wheat—and thinking this quantity inadequate I had more holes perferated in the Barrl. to sow the other part on the right of the above road. Got all the Pease into the Barn yard which had been cut down with the Scythes—also the remains of the Buck Wheat.
At Dogue run gathered in to the Farm yard & began to thresh and clean it.
At Frenchs filling gullies & Plowing (2 plows) part of field No. 2 which had been left unbroke in the Spring & Summer.
At the Ferry treading out Oats began with 2 plows to break up the lay part of field No. 2.
 


Saturday 27th. Thermometer at 56 in the Morning 67 at Noon and 64 at Night. The Morning was calm and mild but the Wind blew fresh afterwards from the Westward.
Went to the Woods back of Muddy hole with the hounds. Unkennelled 2 foxes and dragged others but caught none—the dogs running wildly and being under no command.
Passed through Muddy hole Plantation & returned home by way of Dogue run, French’s and the Ferry.
At the first, Sowed in 6 Oblong Squares at the West end of field No 4 (on the Wheat just sown) abt. an acre in each, the following grass Seeds. viz.—on the most Westerly square (being a breadth across the field) and divided, as all the others are, by a partition furrow 8 lbs. of rib grass—Next to this 20 lbs. of red clover—in the 3d. 2 Bushls. of Orchard grass—In the 4th. 20 lbs. of Hop-clover—In the 5th. four Bushls. of Ray grass and in the 6th. 2 bushls. of Sainfoin. After sowing these Seeds the ground was first rolled and then harrowed with a bush. The square containing Sainfoin had the Seed first harrowed in with the Wheat over and above what is mentioned to have been done with respect to the others.
At Dogue run finished threshing cleaning and measuring the Buck Wht. wch. amounted to 121 Bushls. from about 12 Acres.

At Frenchs cleared up the shattered Pease and threshed those wch. had been picked off the grd. wch. together amounted to 9 Bushls.
At the Ferry set 3 plows to work. Put the girl Eby to one of them.
The tryal that was made in the Neck of differt. qties. of Oats to the acre turned out as follow.


That wch. had
2
bushls.
yielded

8 1/2



3
Do.
Do.

7



4
Do.
Do.

5 1/2


The above 3 acres were adjoining each other and as nearly alike as possible in quality of Soil, levelness and other circumstances. The grd. was prepared in all respects alike and sowed at the same time.


   
   eby: GW calls her Edy in the 18 Feb. 1786 entry of the Diaries and in his 1799 list of slaves. She was about 14 years old at this time (list of Negroes belonging to GW, c. June 1799, NjP:Armstrong Collection, photostat).



 


Sunday 28th. Thermometer at 52 in the Morning—58 at Noon and 54 at Night. Clear all day with the Wind at So. Wt. in the Morning and No. Et. in the Evening.
Went to Pohick Church—Mr. Lear & Washington Custis in the carriage with me.
Mr. Willm. Stuart came from Church with me & Mr. Geo. Mason Junr. came in soon after.
 


Monday 29th. Thermometer at 45 in the Morning—48 at Noon and 46 at Night. Raining slowly at day breaking—how much earlier it began is not known; continued to do so, mixed with flakes of Snow till one oclock, when it cleared away pleasantly; but little wind all day, & that at East.
Spread, whilst it was raining, 2 Bushels of the Plaster of Paris had from Philadelphia on the So. half of the lawn beyond the break or small fall therein—quantity about half an acre.
After dinner Mr. George Mason went away.
 


Tuesday 30th. Thermometer at 44 in the Morning—44 at Noon and 46 at Night. Cloudy in the Morning with the Wind at So. Wt. About 8 oclock it began a slow & misling rain which encreased till it came on to rain fast which it continued to do until 11 Oclock when it ceased. A variable afternoon, but upon the whole pleasant.
Rid to Muddy hole and Dogue run, in the Morning but being

driven in by the Rain I rode after it ceased to the Ferry & French’s.
At Muddy hole cleaning up the Buck Wheat—57 bushls. of it only from 18 acres of ground.
At Dogue run 4 plows were at Work—the other hands agrubbg.
At French’s 2 plows were at Work and the other hands weeding 2 yards for treading out grain.
At the Ferry the 3 plows were at work and the other people grubbing.
 


Wednesday 31st. Thermometer at 42 in the Morning—44 at Noon and 41 at Night. Clear pleasant and warm in the forenoon. Towards Noon it grew cold the Wind being hard at No. Wt.
Rid to all the Plantations. In the Neck 6 plows were at Work and two more just added—one of which broke immediately. The other hands were digging Potatoes in the further cut opposite to Mr. Digges in No. 3.
At Muddy hole, finished sowing Wheat on the right of the road leading from the gate on the Ferry road to the Barn—in which 12½ bushls. of Seed was deposited and put in as that on the other side was. The hands getting the Remainder of the frost bitten Pease; and taking up those Turnips in the experimental grd. (which, not havg. the tops taken of being intended for seed) the yield could not be ascertained.
At Dogue run—The plows and People were employed as yesterday.
The Ditchers went to Frenchs this Morning.
Mrs. Stuart and her two youngest Children and Mr. William Stuart went from this Yesterday morning.
